        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 1 of 18   1
     K1hdtsas
                              Sentence
1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,                     New York, N.Y.

4                 v.                               19 Cr. 0675(VM)

5    BILL TSAI,

6                      Defendant.

7    ------------------------------x

8
                                                   January 17, 2020
9                                                  4:33 p.m.

10
     Before:
11
                              HON. VICTOR MARRERO,
12
                                                   District Judge
13

14                                  APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: ROBERT LEE BOONE
17        Assistant United States Attorney

18   PILLSBURY WINTHROP SHAW PITTMAN LLP
          Attorneys for Defendant
19   BY: CAROLINA A. FORNOS
          MARK ROBERT HELLERER
20

21             - also present -

22   S.A. Nicholas Kroll, FBI

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 2 of 18       2
     K1hdtsas
                              Sentence
1              THE COURT:    Good afternoon.     Thank you.    Be seated.

2              This is a proceeding in the matter of United States v.

3    Tsai.   It's docket number 19 Cr. 0675.

4              Counsel, please enter your appearances for the record.

5              MR. BOONE:    Good afternoon, your Honor.       Robert Boone

6    for the government, and here with me at counsel's table is

7    Special Agent Nicholas Kroll from the FBI.

8              THE COURT:    Good afternoon.     Welcome.

9              MS. FORNOS:    Good afternoon, your Honor.       Carolina

10   Fornos and Mark Hellerer on behalf of Bill Tsai.

11             THE COURT:    Good afternoon.

12             The Court notes for the record that the defendant is

13   present seated next to his attorneys.

14             The Court scheduled this proceeding as the sentencing

15   of the defendant in this matter.       Before we proceed, I want to

16   note that the parties were notified yesterday that the

17   transcript of the defendant's plea hearing before Magistrate

18   Judge -- the Magistrate Judge indicates a potential discrepancy

19   between the statutory provisions recited at the hearing and the

20   statutory provisions under which the defendant was charged.

21             I have read the letter from the government, dated

22   January 16, 2020, which conveys the parties' view that this is

23   a transcription error.      I accept the parties' recommendation

24   regarding how to proceed.      Accordingly, the Court makes clear

25   for the record that despite the transcription error, the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 3 of 18   3
     K1hdtsas
                              Sentence
1    defendant did in fact plead guilty to Information 19 Cr. 0675,

2    charging him with violating, among other things, among other

3    provisions, 15 U.S.C. Section 78j(b), not Section 78(b).

4              Let me ask the parties whether they are satisfied with

5    this clarification and if they are prepared to proceed to

6    sentencing accordingly.

7              Mr. Boone?

8              MR. BOONE:    The government is satisfied, your Honor.

9              THE COURT:    Ms. Fornos?

10             MS. FORNOS:    Yes, your Honor.     No objection.

11             THE COURT:    I have read and reviewed the final

12   presentence investigation report, dated December 11, 2019,

13   which was prepared in connection with today's sentencing of

14   Mr. Tsai.   I have also read the submission from the government,

15   dated January 10, 2020, and the submission from defense

16   counsel, dated January 3, 2020.

17             Mr. Boone, has the government read and reviewed the

18   presentence report?

19             MR. BOONE:    Yes, your Honor.

20             THE COURT:    Does the government have any objections to

21   the report to raise at this point?

22             MR. BOONE:    No, your Honor.

23             THE COURT:    Ms. Fornos, have you read and reviewed the

24   presentence report?

25             MS. FORNOS:    Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 4 of 18   4
     K1hdtsas
                              Sentence
1              THE COURT:    Have you had an opportunity to discuss it

2    with Mr. Tsai?

3              MS. FORNOS:    Yes, your Honor.

4              THE COURT:    And do you have any objections to the

5    report to raise at this point?

6              MS. FORNOS:    No, your Honor, no objections.

7              THE COURT:    Thank you.

8              Mr. Tsai, please rise.

9              Have you read and reviewed the presentence report?

10             THE DEFENDANT:     Yes, your Honor.

11             THE COURT:    Have you discussed it with your attorneys?

12             THE DEFENDANT:     Yes, your Honor.

13             THE COURT:    Thank you.    You may be seated.

14             On September 19, 2019, Mr. Tsai pled guilty pursuant

15   to a plea agreement before Magistrate Judge Wang to Count One

16   of Information No. 19 Cr. 0675, which charged him with insider

17   trading, in violation of 15 U.S.C. Sections 78j(b) and 78ff,

18   Title 17 C.F.R. Section 240.10b-5, and Title 18 U.S.C. Section

19   2.

20             This Court accepted the defendant's guilty plea on

21   October 11, 2019.     Having confirmed that, despite the

22   transcription error that we just alluded to earlier, the

23   defendant understood the charges against him, the Court now

24   finds that Mr. Tsai entered the plea of guilty knowingly and

25   voluntarily and that there was a factual basis for the guilty


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 5 of 18          5
     K1hdtsas
                              Sentence
1    plea.

2              Mr. Boone, does the government have any additional

3    comments for the Court's consideration in connection with

4    sentencing?

5              MR. BOONE:    Yes, your Honor, just briefly.

6              I want to first talk about the defendant's conduct.

7    Obviously, there is some detail in our submission, but I just

8    want to highlight certain things.

9              Number one, it is obvious, at least to the government,

10   that one of the basic rules that young bankers are taught when

11   they begin employment is to not commit insider trading.            This

12   is not an arcane law or a particularly complex concept.

13   Mr. Tsai was someone who was well versed in what insider

14   trading is and the fact that he simply cannot do it.

15             He, as indicated in the PSR and in the submissions,

16   was someone who was in business school, was someone who in fact

17   excelled so much to be the president of his student council of

18   his business school, was someone who had an opportunity to have

19   a summer internship at the investment bank referenced in the

20   charging documents, and was someone that, through that

21   investment bank, had undergone trainings that again make it

22   very clear from what is essentially sort of Securities Law 101,

23   which is that you cannot commit insider trading.          And despite

24   all that, within four months of starting his full-time

25   employment at the investment bank, he in fact began committing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 6 of 18     6
     K1hdtsas
                              Sentence
1    insider trading.

2              And the government understands and acknowledges that

3    the defense has made several arguments mitigating the conduct,

4    citing the defendant's age and his lack of experience as

5    reasons for leniency, and perhaps those arguments would carry

6    the day, so to speak, if it were not for the fact in the

7    government's view that even after having made an error in

8    judgment early on in his career, he in fact doubled down on

9    that error just six months later by participating in two

10   additional insider trading schemes back to back in March and

11   April of 2019.

12             So in the government's view, if nothing else, this

13   conduct shows a lack of respect for the law, a law, as we

14   stated earlier, that is fairly clear not only to sort of

15   financial analysts but, frankly, likely to lay people as well,

16   and despite all that, the defendant still chose to commit that

17   crime and to continue to commit that crime.         It is unclear how

18   much longer that conduct would have continued if he had not

19   been arrested in the summer following that spring.          So we just

20   want to highlight that for the Court's consideration.

21             In regards to deterrence, the government understands

22   that the defendant obviously was not a senior executive at the

23   bank or someone who made profits in the millions that is

24   sometimes the case in cases like this that that come before

25   this Court.    But we do think there is an important deterrent


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 7 of 18        7
     K1hdtsas
                              Sentence
1    effect in making sure individuals who are on that track, who

2    are on that track to be high-level investment professionals and

3    perhaps on the track to be those professionals who commit

4    large-scale insider trading, realize that there are

5    consequences very early on and that those consequences

6    hopefully deter individuals from going down that path.             And for

7    the reasons we've stated earlier, the fact that the defendant,

8    at least from the evidence, appeared to be someone going on

9    that path, he was someone in a position of some importance and

10   certainly someone who was on a track to excel in his career and

11   he was also someone who seemed to repeatedly violate one of

12   those basic rules of his employer, it is important to send a

13   message to others in that position that even at that level,

14   even for a hundred grand, there are consequences to that

15   conduct in hopes that it deters their conduct becoming even

16   more egregious.

17             So as we stated in our sentencing submission, we think

18   a guidelines' sentence is appropriate.        We rest on that

19   submission, and we just wanted to add those few comments for

20   your consideration.

21             THE COURT:    All right.    Thank you.

22             Ms. Fornos, do you have any additional comments on

23   behalf of the defendant before the Court proceeds to sentence

24   him?

25             MS. FORNOS:    Yes, your Honor.     Thank you for your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 8 of 18       8
     K1hdtsas
                              Sentence
1    time.

2              Your Honor, this is Bill Tsai.       And in the court with

3    him today are his mother, his uncle, his granduncle, and his

4    close friend.

5              He stands before the Court with such tremendous

6    remorse for his actions.      And we heard with the government.

7    The government frames this case as one of lack of respect.

8    But, your Honor, respectfully, we think that this case is more

9    aptly described as one of just gross immaturity, an immaturity

10   that has caused Mr. Tsai great, great punishment.          He has to

11   live for the rest of his life with being a convicted felon.

12   And it's not just that, your Honor.        He's thrown away his

13   dreams.   He's thrown away his education.        He wanted to work in

14   the securities industry, and his actions have now barred him

15   from that.

16             In addition, your Honor, and perhaps what's most

17   painful for him, is that his conduct has caused great shame to

18   him and to his family, and it's shame that cannot be undone.

19             But what we would like the Court to know, sitting here

20   today, is that in the last six months, Mr. Tsai has grown up

21   very quickly.    Mr. Tsai has done something that individuals who

22   are twice his age, three times his age are not able to always

23   do, and that's to admit your mistakes, own up to your mistakes,

24   and accept responsibility for your actions.         And that's exactly

25   what he did.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 9 of 18        9
     K1hdtsas
                              Sentence
1               We want to emphasize to the Court, your Honor, that

2    within days of his arrest, Bill authorized us to communicate to

3    the government that he wanted to accept responsibility for his

4    actions, and that's exactly what he did.         He waived indictment.

5    He agreed to the filing of an information.         He waived

6    discovery.    He agreed to forfeit his proceeds.        And not just

7    with the Department of Justice, but he also did the same with

8    the SEC.    He was sued civilly by the SEC.       He settled that

9    matter.    He agreed to disgorge his profits.       And now he's going

10   to go through an administrative proceeding that's going to bar

11   him from his dream industry.

12              And that's not all he has done to accept

13   responsibility and to show that he has grown up.          He has also

14   obtained two jobs.     He now works waiting tables at a

15   restaurant.    He works as a customer service representative

16   because he knows that he has a debt that he has to pay back to

17   the government, and he is working very hard to take care of

18   that and to take responsibility for his actions.

19              Your Honor, we know that the Court carefully reviewed

20   all of the sentencing submissions and the letters of support,

21   and we hope that the letters that were submitted on behalf of

22   Bill have shown the Court the kind of person that he really is,

23   his true character.     This is a person who gives back to the

24   community.    This is a person who has volunteered at a soup

25   kitchen long before his arrest, continued to do so after he was


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 10 of 18       10
     K1hdtsas
                             Sentence
1    charged, did more volunteering trying to teach English as a

2    second language to immigrants.       This is someone whose letters

3    show that he tries to help others, that he tries to always be a

4    good friend.

5              Your Honor, this is not a situation of a callous

6    criminal or an executive vice president or a seasoned

7    investment advisor or an accountant or a lawyer.         We're talking

8    about a 23-year-old who made a colossal mistake and recognizes

9    that.

10             Thankfully, and we hope that the Court can see this

11   through his letters, he has -- he's very fortunate to have a

12   very loving family, who is there to provide him guidance, and

13   in particular his mother has been there by his side to provide

14   guidance and structure and help him get back on track.

15             Your Honor, we heard the government.        We understand.

16   We understand the concept of specific and general deterrence.

17   But respectfully, your Honor, in this particular case, that

18   message has been sent loud and clear:        In a case where somebody

19   commits insider trading, you will be arrested.         You will be

20   publicly prosecuted by the government.        You will be charged

21   publicly, sued by the SEC, administratively barred, have to

22   forfeit your proceeds, have to disgorge your profits, be

23   immediately terminated from employment, and have difficulty for

24   the rest of your life finding employment because for the rest

25   of his life he has to live being a convicted felon.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 11 of 18     11
     K1hdtsas
                             Sentence
1              Your Honor, in this particular case, he also has had

2    to live with the shame and the social media and the press

3    around this case.    It is one that he will never overcome.

4              There is something that Bill explained that weighs

5    heavily on him.    For 22 years he studied, he worked hard, long

6    hours to get into his dream university, long hours to get that

7    internship he really wanted so that he could eventually get his

8    dream job.   And now, after all that hard work, after becoming

9    student council president, after all the years of community

10   service, he terribly laments that when he searches his name on

11   the Internet, all he sees is Bill, the convicted felon, and all

12   the awful commentary that has gone along with it.

13             Your Honor, respectfully, we submit that under the

14   facts of this case, of this individual, a noncustodial sentence

15   is appropriate.    And Probation recommended a noncustodial

16   sentence, and we agree with that recommendation.         Under the

17   facts of this case, taking into consideration the 18 U.S.C.

18   Section 3553(a) factors, the facts of this case, his personal

19   characteristics, the person who he is, his youth, lack of

20   criminal history, an immediate acceptance of responsibility,

21   his endeavor to find jobs so that he can pay back the

22   government, all of those factors, your Honor, respectfully

23   weigh in favor of leniency.      And we respectfully request that

24   the Court consider a noncustodial sentence to enable Bill to

25   continue working, to continue giving back to the community, to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 12 of 18      12
     K1hdtsas
                             Sentence
1    move forward with his life.

2              Thank you, your Honor.

3              THE COURT:    Thank you.

4              MS. FORNOS:    And, your Honor, if the Court will allow

5    it, Mr. Tsai would like to say a few words.

6              THE COURT:    That is next in the proceedings.

7              Mr. Tsai, is there anything you would like to say on

8    your own behalf before the Court sentences you?

9              THE DEFENDANT:    Yes, your Honor.

10             Your Honor, I'm so sorry.      I am so sorry for what I've

11   done.   I made a terrible mistake.      And I've thrown away

12   everything that my family, my mom, has given me, has worked so

13   hard to give me.    And I've also thrown away the opportunity

14   that the company I worked for gave me.        And I brought so much

15   shame to my entire family, my mom.

16             And I'm so sorry.     Please, please, please give me a

17   chance to prove to her that I'm still the same Bill that she

18   raised me to be.    I'm not going to waste it.       Please.

19             Thank you for your time.

20             THE COURT:    Thank you.

21             In accordance with the decision by the United States

22   Supreme Court in United States v. Booker, while the United

23   States Sentencing Guidelines are not mandatory, the Court

24   nonetheless must consult those guidelines and take them into

25   account when sentencing.      Therefore, the Court has considered


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 13 of 18         13
     K1hdtsas
                             Sentence
1    the findings of fact stated in the presentence investigation

2    report, as well as the guidelines' analysis and the

3    recommendations contained therein.       The Court has weighed this

4    information along with the factors listed in 18 U.S.C. Section

5    3553(a) in coming to its final sentencing decision in this

6    case.

7              The Court adopts the factual recitation in the

8    presentence investigation report regarding the criminal history

9    category, offense level, and sentencing range.         Therefore, the

10   Court find that under the guidelines, Mr. Tsai's offense level

11   amounts to 15 and his criminal history category falls into

12   Category I.    The statutory maximum sentence of imprisonment is

13   20 years.   The guidelines' range of imprisonment for the

14   offense level and criminal history category is 18 to 24 months.

15             Mr. Tsai pled guilty to Count One of insider trading,

16   in violation of 15 U.S.C. Sections 78j(b) and 78ff, Title 17

17   C.F.R. Section 240.10b-5, and Title 18 U.S.C. Section 2.           The

18   Probation Department has recommended that the Court impose a

19   sentence of three years' probation to include six months of

20   home confinement.

21             Subsection (a)(1) of 18 U.S.C. Section 3553 requires

22   that the Court take into consideration the nature and

23   circumstances of the offense and the history and

24   characteristics of the defendant.       Subsection (a)(2) of 18

25   U.S.C. Section 3553 requires that the Court consider the need


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 14 of 18    14
     K1hdtsas
                             Sentence
1    for the sentence to promote certain objectives of the criminal

2    justice system, namely, punishment, specific and general

3    deterrence, as well as rehabilitation.        Pursuant to Section

4    3553(a)(6), the Court is also directed to consider the need to

5    avoid unwarranted sentencing disparities among defendants with

6    similar records and similar offenses in other cases as well as

7    in connection with the case at hand.

8              Mr. Tsai, please rise.

9              Taking into account the nature and circumstances of

10   the offense and the history and characteristics of the

11   defendant, and considering all of the factors listed in 18

12   U.S.C. Section 3553(a), the Court finds that a sentence of five

13   years of probation is reasonable and appropriate and that such

14   a term is sufficient but not greater than necessary to promote

15   the proper objectives of sentencing.

16             As a condition of probation, I will direct that you

17   spend 90 days in a community facility or reentry -- community

18   reentry center.    That time can be spent either in consecutive

19   days, weeks, or weekends during the course of the five years on

20   probation.

21             You must comply with the standard conditions of

22   probation and the following mandatory conditions:

23             You shall not commit another federal, state or local

24   crime;

25             You shall not unlawfully possess a controlled


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 15 of 18    15
     K1hdtsas
                             Sentence
1    substance;

2              You shall refrain from any unlawful use of a

3    controlled substance.     You shall submit to one drug test within

4    15 days of release from completion of your 90 days, as

5    determined by the Probation Department.

6              You shall pay the assessments imposed in accordance

7    with 18 U.S.C. Section 3013.

8              I will not impose a fine because the Court has

9    determined that you will not have the ability to pay such a

10   fine in light of the financial obligations that you have for

11   forfeiture and restitution.

12             You must notify the Court of any material change in

13   your economic circumstances that might affect your ability to

14   pay restitution, fines, and special assessments.

15             You are also ordered to pay to the United States a

16   mandatory assessment of $100 that shall be due immediately.

17             You must provide the probation officer with access to

18   any requested financial information.       You must not incur nay

19   any new credit card charges or open additional lines of credit

20   without the approval of the probation officer unless you are in

21   compliance with the installment payment schedule.

22             Mr. Tsai, do you understand each of the conditions

23   that the Court has imposed?

24             THE DEFENDANT:    Yes, your Honor.

25             THE COURT:    In imposing this sentence, I have taken


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 16 of 18      16
     K1hdtsas
                             Sentence
1    into account a number of considerations.        First is the

2    seriousness of the offense of insider trading, and this is in

3    this context one that's important because the facts do not

4    involve a situation where somebody is tipped on one occasion,

5    tips to a friend or family member; this is a case involving a

6    member of the industry in a very important position of trust

7    and one that required exercise of sound judgment on behalf of

8    the employer and on behalf of financial markets in order to

9    ensure the integrity of financial markets.        Mr. Tsai had been

10   trained and presumably had some intimate knowledge of the

11   requirements of avoiding insider trading, and, nonetheless,

12   again, it was not on one occasion but on three occasions within

13   a year that he engaged in this unlawful conduct.

14             It is important to the integrity of financial markets

15   that people in positions of trust and responsibility within the

16   industry know that not only is this behavior unlawful but it

17   carries substantial consequences to those who cross the line.

18             I have also taken into account the defendant's

19   extraordinary acceptance of responsibility, his social

20   activities, and his genuine expression of remorse, as well as

21   his age and inexperience at the time of the commission of his

22   unlawful conduct.

23             The sentence as stated is imposed.

24             Mr. Tsai, to the extent you have a right to appeal

25   your sentence and you are unable to pay the cost of an appeal,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 17 of 18        17
     K1hdtsas
                             Sentence
1    you have the right to apply for leave to appeal in forma

2    pauperis, meaning as a poor person.       If you make such a

3    request, the Clerk of Court must immediately prepare and file a

4    Notice of Appeal on your behalf.

5              Do you understand your right to appeal, to the extent

6    that it may exist?

7              THE DEFENDANT:    Yes, your Honor.

8              THE COURT:    I omitted to mention one thing for the

9    government, Mr. Boone.

10             Are there forfeiture and restitution agreements in

11   this case?

12             MR. BOONE:    Your Honor, the government is not seeking

13   restitution.    There is a forfeiture agreement.       We sent over a

14   copy of the signed agreement I believe last week.          The amount

15   of forfeiture agreed upon by the parties in that Preliminary

16   Order of Forfeiture is $125,000 -- sorry, $125,997.

17             THE COURT:    All right.    Mr. Tsai, you are ordered to

18   pay forfeiture to the government, in accordance with the terms

19   of the forfeiture order, in the amount of $125,997.

20             Is there anything else from the government, Mr. Boone?

21   Are there any remaining counts or underlying indictments that

22   need to be dismissed at this time?

23             MR. BOONE:    No, your Honor.

24             THE COURT:    Anything else from the defendant,

25   Ms. Fornos?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00675-VM Document 32 Filed 02/26/20 Page 18 of 18   18
     K1hdtsas
                             Sentence
1              MS. FORNOS:    Yes, your Honor.     May I just ask for one

2    clarification?

3              During the period of probation, we would respectfully

4    request that Mr. Tsai be allowed to travel to see his

5    grandmother, who is out of the country and is 84 years old and

6    in not the best of health, of course provided that he inform

7    his probation officer exactly when he is leaving and report

8    back immediately when he returns.

9              THE COURT:    Those issues can be dealt with on a

10   case-by-case basis by application to the Court and obtaining

11   the consent of the government and the Probation Department as

12   the occasions arise.

13             MS. FORNOS:    Thank you, your Honor.

14             THE DEFENDANT:    Thank you, your Honor.

15             THE COURT:    Have a good day and a good weekend.

16             MR. BOONE:    Thank you.

17             (Adjourned)

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
